Citation Nr: 0941754	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a disability 
manifested by swollen joints.

5.  Entitlement to service connection for chronic fatigue 
syndrome, including as a result of sleep disturbance.

6.  Entitlement to service connection for a disability 
manifested by memory loss.

7.  Entitlement to an initial rating higher than 10 percent 
for sinusitis and allergic rhinitis, status post septoplasty.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, 
and from June 1991 to December 1991.  He had additional 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2006 and July 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively granted the Veteran's claim for service 
connection for sinusitis and allergic rhinitis, status post 
septoplasty, and awarded a 10 percent disability rating, 
effective March 29, 2005, and denied his claims of 
entitlement to service connection for GERD, depression, 
hypertension, chronic fatigue syndrome, including as a result 
of sleep disturbance, swelling of the joints, and memory 
loss.  

With respect to the Veteran's claim for service connection 
for depression, the Board concludes that in light of the 
Court of Appeals for Veterans Claims' decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record), the issue is more appropriately 
characterized as captioned above.

The issues of entitlement to service connection for GERD, 
hypertension, chronic fatigue syndrome, including as a result 
of sleep disturbance, swelling of the joints, and memory 
loss, and entitlement to an increased initial rating for 
sinusitis and allergic rhinitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's acquired psychiatric disorder is related to or 
had its onset during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2009).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that he has experienced anxiety and 
depression since his second period of active service, when he 
was stationed in Saudi Arabia in support of Operation Desert 
Storm.

According to the National Personnel Records Center (NPRC), 
the Veteran's service records are unavailable.  When a 
Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Veteran was 
notified in June 2005 that his records were missing.  In 
response, he submitted copies of the service treatment 
records he had in his possession.  None of these records, 
however, demonstrate that the Veteran either complained of or 
was diagnosed with any psychiatric disorder during his active 
service.

Despite the absence of contemporaneous service records 
available to corroborate the Veteran's contentions that he 
experienced anxiety and depression in service, the Veteran 
has provided both competent and credible testimony regarding 
the incurrence of nervousness and sadness during service; and 
as to the continuation of such symptoms after his separation 
from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).

Post-service clinical records demonstrate that the Veteran 
has been treated for an acquired psychiatric disorder 
variously diagnosed as general anxiety disorder, depression, 
dysthymic disorder, and posttraumatic stress disorder (PTSD).

In an April 2006 letter, the Veteran's treating primary care 
physician attributed the Veteran's depression to his active 
service in the Persian Gulf.

On VA psychiatric examination in February 2007, the Veteran 
was noted to present with a depressed affect which remained 
present throughout the length of the examination.  He stated 
that while stationed in Saudi Arabia, his unit had lived 
under constant threat of bombardment from SCUD missiles and 
other artillery.  He reported that he had seen fellow 
soldiers killed in action.  He stated that when he had first 
returned from the Persian Gulf, he would awake drenched with 
sweat.  His wife had informed him that he was combative while 
asleep, which led to her sleep in a separate bedroom.  He 
described himself as irritable and stated that he did not 
enjoy socializing with other people.  He noted that he was 
uncomfortable when his children and grandchildren visited, 
and that they seldom visited as a result; when they did, he 
stayed in his room by himself.

The examiner noted that although the Veteran was able to 
express himself in a relevant and coherent manner, his facial 
expression and general demeanor suggested fatigue, 
hopelessness, and despair.  He seemed to be very pessimistic 
about the future, preoccupied with loss and bitterness, and 
unable to generate any sort of positive outlook towards his 
daily routine or his future.

Mental status examination resulted in diagnoses of dysthymic 
disorder and PTSD.  With respect to PTSD, however, the 
examiner noted that the Veteran did not describe classic PTSD 
anxiety symptoms, such as flashbacks, rumination, or startle 
responses.  He did, however, report that his social 
functioning, stress tolerance, and sleep had been affected 
since his second period of active service.  This was 
consistent with the history provided by the Veteran.

The examiner determined that it was certainly plausible that 
the Veteran's current reported depression, anxiety, and sleep 
problems were related to or even had their origins in his 
active service in Saudi Arabia.

The Veteran's primary care physician determined that the 
Veteran's depression was related to his service in the 
Persian Gulf.  Additionally, the VA examiner determined that 
it was plausible, and consistent with the Veteran's reported 
history, that his psychiatric disorders were related to or 
had their clinical onset during his service in the Persian 
Gulf.  Significantly, there is no evidence to the contrary.  
Despite the varying diagnoses, the Board resolves reasonable 
doubt as to the incurrence of an acquired psychiatric 
disorder during the Veteran's second period of active service 
in favor of the Veteran, and concludes that service 
connection for an acquired psychiatric disorder is warranted.  
In this case, service incurrence has been shown by 
satisfactory lay evidence and continuity of the disability 
since service.  Therefore, service connection for an acquired 
psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


REMAND

Initially, the record reflects that at the time of the April 
1993 rating decision that denied service connection for 
sinusitis, a left knee condition, fungus of the feet, cramps 
of the legs, and prostatitis, the service treatment records 
associated with the Veteran's first and second periods of 
active service were of record.  These records were misplaced 
by the time the Veteran filed the claims currently on appeal 
and are no longer in the claims file.  After again requesting 
the Veteran's service treatment records from the NPRC, in 
April 2005, the NPRC notified the RO that it had no records 
for the Veteran.  In June 2005, the RO notified the Veteran 
by telephone that his records were missing.  In response, the 
Veteran submitted copies of the records he had in his 
possession.  These records, however, are incomplete.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  No attempt to 
seek records from alternative sources has yet been made.  
Although the RO notified the Veteran that his service 
treatment records were missing, a formal determination as to 
the unavailability of the records, pursuant to 38 C.F.R. § 
3.159(c)(2) (2009), was not entered.  

The Veteran's claims for service connection and his claim for 
an increased initial rating may not be decided until a formal 
determination as to the unavailability of these records has 
been made.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  Therefore, an attempt to locate records from 
alternative sources should be made on remand.  This request 
should include the Veteran's service personnel records.  If 
no additional records are available from any alternate 
sources, a formal determination as to the unavailability of 
the Veteran's service records must be entered.

Next, because the Veteran's claims for service connection may 
in part depend upon his dates of active duty training, and 
such dates are not currently of record, the dates of all the 
Veteran's periods of active duty for training and inactive 
duty training should be determined on remand.

With regard to the Veteran's claims of entitlement to service 
connection for chronic fatigue syndrome, including as a 
result of sleep disturbance, swelling of the joints, and 
memory loss, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  The Veteran was provided VA examinations in February 
and March 2007, as a result of which he was determined to 
have spurring in the feet and degenerative changes in the 
hands, and difficulty sleeping associated with his 
psychiatric disorder.  The February 2007 psychiatric 
examination also noted memory impairment.  Significantly, 
however, neither examiner commented whether the spurring and 
arthritis was associated with the Veteran's complaints of 
swelling of the joints, or whether his complaints of chronic 
fatigue were solely attributable to his psychiatric disorder.  
Because it is not clear to the Board whether the Veteran's 
complaints of chronic fatigue, swelling of the joints, and 
memory loss are attributable to currently diagnosed 
disorders, or whether they are more likely manifestations of 
an undiagnosed illness, the Board finds that a remand for an 
opinion as to whether these symptoms are manifestations of a 
diagnosed disorder is necessary.

Finally, as the most recent VA clinical records of record are 
dated in May 2008, the RO should obtain all VA clinical 
records dated since May 2008 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Request the service treatment records 
associated with the Veteran's periods of 
active service from May 1973 to May 1977, 
and from July 1991 to November 1991.  If 
no records are available from the NPRC, 
conduct a search for these records from 
alternate sources.  A formal 
determination, pursuant to 38 C.F.R. § 
3.159(c)(2), must be entered if it is 
determined that the above records do not 
exist or that efforts to obtain them 
would be futile. In the event that it is 
determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. § 
3.159(c), and give him an opportunity to 
respond.

2. Obtain the Veteran's complete service 
personnel records and associate them with 
the claims folder.

3. Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the Veteran's periods of 
active duty for training and inactive 
duty training.  Also request that a 
search be conducted for all medical 
records pertaining to the Veteran during 
his Reserves service.  If more details 
are required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran should be 
informed of any negative results.  If the 
Veteran himself has evidence showing any 
exact dates of active duty training and 
inactive duty training, he should be 
asked to submit that information.

4.  Obtain and associate with the claims 
file records from the VA Medical Center 
in Columbia, South Carolina, dated from 
May 2008 to the present.  If the records 
have been retired to a storage facility, 
obtain the records from the appropriate 
storage facility.

5.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a Gulf War examination 
with regard to his claims for service 
connection for chronic fatigue, swelling 
of the joints, and memory loss.  The 
examiner must review the claims file and 
state that the claims file was reviewed 
in the report.  A complete rationale for 
all conclusions and opinions must be 
provided.  Current VA Gulf War 
Examination Guidelines must be followed.  
All indicated tests should be performed, 
and all findings reported in detail.  The 
examiner should provide opinions as to 
the following:

a.  State whether or not the Veteran has 
swelling of the joints due to an 
undiagnosed illness, or whether his 
complaints can be attributed to any known 
medical causation.  If any claimed 
disorder is determined to be attributable 
to a known clinical diagnosis, the 
examiner must state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
condition was incurred during military 
service.  In doing so, the examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records 
to provide a negative opinion).

b.  State whether the Veteran meets the 
criteria for a diagnosis of chronic 
fatigue disorder.  If not, state whether 
the Veteran has a sleep disorder due to 
an undiagnosed illness, or whether his 
complaints can be attributed to any known 
medical causation.  If his fatigue is 
determined to be attributable to a known 
clinical diagnosis, including sleep 
apnea, the examiner must state whether it 
is at least as likely as not that the 
condition was incurred during service.  
If the diagnosed disorder was not 
incurred during military service, the 
examiner should opine as to whether it is 
as likely as not that the disorder was 
caused or aggravated (permanently 
worsened) by his service-connected 
sinusitis or psychiatric disorder.  In so 
determining, the examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records 
to provide a negative opinion).

c.  State whether the Veteran has memory 
loss due to an undiagnosed illness, or 
whether his complaints can be attributed 
to any known medical causation.  If his 
memory loss is determined to be 
attributable to a known clinical 
diagnosis, the examiner must state 
whether it is at least as likely as not 
that the condition was incurred during 
service.  In doing so, the examiner must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records 
to provide a negative opinion).

6.  Then, readjudicate the appeal.  If 
the benefits sought on appeal are not 
granted in full, a supplemental statement 
of the case should be issued and the 
Veteran provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


